DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: memory unit, measuring unit, control unit, updating unit, reporting unit, quality acquisition unit, contract term acquisition unit, priority table generation unit, priority table output unit, in claim 1-9 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




7. 	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velusamy (Patent No. US 10,716,019). 
 	Regarding claim 1. Velusamy teaches an MTC device (Velusamy, the Abstract, Figure 2), comprising: 
 	a memory unit for storing a switching condition for switching at least any one of a SIM and a communication carrier in association with each of sets of the SIM and communication carrier (Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8); 
Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8: switching SIMs based on key performance indicators (KPIs) that may include a higher network data throughput rate, a lower network latency, a lower audio call drop rate, a higher network signal strength, etc., at one or more locations); and 
 	a control unit for controlling the switching of at least any one of the SIM and the communication carrier, when the communication quality satisfies the switching condition associated with the set of the SIM and the communication carrier currently in use (Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8).
 	Regarding claim 11. Velusamy teaches a method performed by an MTC device (Velusamy, the Abstract, Figure 2), the method comprising: 
 	storing, by the MTC device, a switching condition for switching at least any one of a SIM and a communication carrier in association with each of sets of the SIM and the communication carrier (Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8); 
Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8: switching SIMs based on key performance indicators (KPIs) that may include a higher network data throughput rate, a lower network latency, a lower audio call drop rate, a higher network signal strength, etc., at one or more locations); and 
 	controlling, by the MTC device, the switching of at least any one of the SIM and the communication carrier, when the communication quality satisfies the switching condition associated with the set of the SIM and the communication carrier currently in use (Velusamy, Figures 2 and 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8).

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12.  Claims 2-6, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy (Patent No. US 10,716,019) and further in view of Jeong (Publication No. US 2013/0012208). 
 	Regarding claim 12. Velusamy teaches an apparatus (Velusamy, the Abstract, Figure 2), comprising: 
 	a communication quality acquisition unit for acquiring information about communication quality measured by one or more devices (Velusamy, Figure 3, Col. 11 Lines 30-67, Col. 12 Lines 1-22; Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8); 
 	a contract terms acquisition unit for acquiring information about communication contract terms for each device (Velusamy, Figure 3, Col. 11 Lines 30-67, Col. 12 Lines 1-22; Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8); 
 	Switching based on the information about the communication quality acquired from the one or more devices, and the information about the communication contract terms for each device (Velusamy, Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8).
 	Velusamy does not teach a priority table and switching based on priority as in the context of “a priority table generation unit for generating a priority table for each device, containing a priority and a switching condition to a next 
 	Jeong teaches “a priority table generation unit for generating a priority table for each device, containing a priority and a switching condition to a next priority for each set of a SIM and a communication carrier, a priority table output unit for outputting the generated priority table to a target device” (Jeong, Figure 4, pp [63]-[64]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Velusamy by incorporating teachings of Jeong, a method and apparatus for automatic selecting of one of multiple identity modules attached to a mobile terminal to connect to a network of preference based on a network priority thus facilitating the best and most reliable network accesses for the mobile terminal user with the least possible manipulation from the user of the terminal. 
 	Regarding claim 13. Velusamy teaches a method (Velusamy, the Abstract, Figure 2), comprising: 
 	acquiring information about communication quality measured by one or more devices (Velusamy, Figure 3, Col. 11 Lines 30-67, Col. 12 Lines 1-22; Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8);
 	acquiring information about communication contract terms for each device (Velusamy, Figure 3, Col. 11 Lines 30-67, Col. 12 Lines 1-22; Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8);
 	Switching based on the information about the communication quality acquired from the one or more devices, and the information about the communication contract terms for each device (Velusamy, Figure 6, Col. 1 Lines 55-67, Col. 2 Lines 1-67 and Col. 3 Lines 1-8).
 	Velusamy does not teach a priority table and switching based on priority as in the context of “generating a priority table for each device, containing a priority and a switching condition to a next priority for each set of a SIM and a communication carrier, and outputting the generated priority table to a target device”. 
 	Jeong teaches “generating a priority table for each device, containing a priority and a switching condition to a next priority for each set of a SIM and a communication carrier, and outputting the generated priority table to a target device” (Jeong, Figure 4, pp [63]-[64]).  

 	Regarding claim 2. Velusamy does not teach the MTC device according to claim 1, wherein the memory unit further stores a priority corresponding to each of the sets, and the control unit switches at least any one of the SIM and the communication carrier depending on the priority.
 	Jeong teaches “the memory unit further stores a priority corresponding to each of the sets, and the control unit switches at least any one of the SIM and the communication carrier depending on the priority.” (Jeong, Figure 4, pp [63]-[64]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Velusamy by incorporating teachings of Jeong, a method and apparatus for automatic selecting of one of multiple identity modules attached 
 	Regarding claim 3. Velusamy, as modified by Jeong, teaches the MTC device according to claim 2, further comprising: an updating unit for dynamically updating the priority depending on a predetermined condition (Jeong, Figure 4, pp [63]-[64]).
 	Regarding claim 4. Velusamy, as modified by Jeong, teaches the MTC device according to claim 3, wherein the updating unit updates the priority depending on cumulative data usage in a predetermined period for at least one set of the sets (Velusamy, Col. 9 Lines 47-67, Col. 10 Lines 1-15; and Jeong, Figure 4, pp [63]-[64]).
 	Regarding claim 5. Velusamy, as modified by Jeong, teaches the MTC device according to claim 3, wherein the updating unit updates the priority according to a time zone of performing communications (Velusamy, Col. 9 Lines 47-67, Col. 10 Lines 1-15; and Jeong, Figure 4, pp [63]-[64]).
 	Regarding claim 6. Velusamy, as modified by Jeong, teaches the MTC device according to claim 3, wherein the updating unit updates the priority depending on a location of performing Velusamy, Col. 9 Lines 47-67, Col. 10 Lines 1-15; and Jeong, Figure 4, pp [63]-[64]).
 	Regarding claim 9. Velusamy, as modified by Jeong, teaches the MTC device according to claim 3, wherein the updating unit changes the switching condition depending on updating the priority (Jeong, Figure 4, pp [63]-[64]).
 	Regarding claim 10. Velusamy, as modified by Jeong, teaches the MTC device according to claim 1, wherein the sets include at least one roaming set, in which the communication carrier is different from an operator providing the SIM (Velusamy, Col. 9 Lines 47-67, Col. 10 Lines 1-15; and Jeong, Figure 4, pp [63]-[64]).

13.  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velusamy (Patent No. US 10,716,019) and further in views of Jeong (Publication No. US 2013/0012208) and Srinivasan et al. (Publication No. US 2010/0311402). 
 	Regarding claim 7. Velusamy, as modified by Jeong, does not teach the MTC device according to claim 3, wherein the updating unit updates the priority and the switching condition depending on an instruction from another device.
(Srinivasan, pp [9]-[10]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Velusamy and Jeong, by incorporating teachings of Srinivasan, a system and method for providing updated rules governing the switching selection of service providers in VSIMs and priority list index data automatically in response to a variety of triggers and parameters remotely, i.e., via a server, for the optimal selection of service providers while roaming, thus providing the most sufficient and reliable access to the service at the least waiting time thus improving service quality and value for wireless communication customers.
	Regarding claim 8. Velusamy, as modified by Jeong and Velusamy, teaches the MTC device according to claim 7, further comprising: a reporting unit for reporting the measured communication quality to the other device (Srinivasan, pp [9]-[10]; and Velusamy, Col. 5 Lines 67).
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/HUY C HO/Primary Examiner, Art Unit 2644